

117 S2896 IS: Department of Energy and Nuclear Regulatory Commission Whistleblower Protection Act
U.S. Senate
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2896IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Ms. Duckworth (for herself, Mr. Wyden, Mr. Grassley, and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Reorganization Act of 1974 to clarify whistleblower rights and protections, and for other purposes.1.Short titleThis Act may be cited as the Department of Energy and Nuclear Regulatory Commission Whistleblower Protection Act.2.Clarification of whistleblower rights and protectionsSection 211 of the Energy Reorganization Act of 1974 (42 U.S.C. 5851) is amended—(1)in subsection (b)—(A)in paragraph (1)—(i)in the first sentence, by striking person in and inserting employer in; and(ii)in the second sentence, by striking the person and inserting the employer;(B)in paragraph (2)—(i)by striking the person each place it appears and inserting the employer; and(ii)in subparagraph (B), in the first sentence, by striking such person and inserting such employer;(2)in subsection (d), in the first sentence, by striking a person and inserting an employer; and(3)in subsection (e)(1), in the first sentence, by striking the person and inserting the employer.